UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1710



MATTHEW J. BENNETT,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(CA-04-705-7-GEC)


Submitted:   November 22, 2005         Decided:     December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Matthew J. Bennett, Appellant Pro Se.      Gretchen M. Wolfinger,
UNITED STATES DEPARTMENT OF JUSTICE,       Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Matthew J. Bennett appeals from the district court’s

orders dismissing his complaint in which he requested that the

district court enjoin the withholding of federal income tax from

his wages pursuant to instructions from the Internal Revenue

Service to his employer, and denying his motion for reconsideration

pursuant to Fed. R. Civ. P. 60(b).     We affirm in part and dismiss

in part.

           When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

           The district court’s order dismissing the complaint was

entered on the docket on March 29, 2005.    The notice of appeal was

filed on June 21, 2005.   Because Bennett failed to file a timely

notice of appeal from the dismissal order or to obtain an extension

or reopening of the appeal period, we dismiss this portion of the

appeal.




                               - 2 -
      Bennett’s notice of appeal was timely, however, with respect

to the district court’s June 9, 2005, order denying his motion for

reconsideration of the dismissal.        We have reviewed the record and

the   district   court’s   opinion     denying   the   motion    and   find    no

reversible error.      Accordingly, we affirm this order for the

reasons stated by the district court.            Bennett v. United States,

No. CA-04-705-7-GEC (W.D. Va. filed June 9, 2005; entered June 10,

2005).    Additionally,    we   deny    the   United   States’    motion      for

sanctions.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     - 3 -